
	
		II
		116th CONGRESS1st Session
		S. 2331
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2019
			Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Child Nutrition Act of 1966 to clarify the availability and appropriateness of
			 training for local food service personnel, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Improving Training for School Food Service Workers Act of 2019.
		2.Training and certification of all local food service personnelSection 7(g)(2)(B) of the Child Nutrition Act of 1966 (42 U.S.C. 1776(g)(2)(B)) is amended by
			 adding at the end the following:
			
				(iv)Availability and appropriateness of training
					(I)In generalA training program carried out under this subparagraph shall—
						(aa)to the maximum extent practicable, be scheduled during regular, paid working hours;
						(bb)be offered in-person, if appropriate;
						(cc)incorporate hands-on training techniques; and
						(dd)be provided at no cost to food service personnel.
						(II)Program outside working hoursIn the event that a training program carried out under this subparagraph is scheduled outside of
			 regular, paid working hours—
						(aa)efforts shall be made to inform food service personnel of the necessity of the program to be
			 scheduled outside of regular, paid working hours;
						(bb)food service personnel shall be consulted to schedule the program at a time that is minimally
			 disruptive to the personnel participating in the training program;
						(cc)compensation shall be provided to food service personnel attending the program at the regular rate
			 of pay, including any applicable overtime rate; and
						(dd)food service personnel shall not be penalized or in any other manner discriminated against for not
			 being
			 able to attend the program.
						(v)Relationship to other lawsNothing in this subparagraph supersedes or otherwise modifies any Federal, State, or local law or
			 legal obligation governing the relationship between an employee and
			 employer..
		
